DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments 
Claims 1, 4-6, and 8-20 are pending and an action on the merits is as follows. Claim 1 is amended.  Claims 15-20 were withdrawn from consideration. 
Applicant's amendments and arguments filed 10/21/2021, with respect to the rejection of present claim(s) 1, 4-6 and 8 under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2017/101804; of which the US equivalence is US Pub. No. 2018/0290485) have been fully considered, but they are not persuasive. 
Applicant contends that Zhang does not teach the instantly claimed housing that includes a patterned structure layer formed by the specific method/process as instantly claimed in claim 1 (i.e., formed by coating a polymer to the upper portion of the base material, pressing the coated polymer with a stamp comprising a nano-construction formed by electron beam lithography, heating and/or irradiating ultraviolet rays in a state where the stamp is pressed, and removing the stamp) (remarks, pages 8 last paragraph). Applicant argues that, as patterned structure layer is formed based on the claimed feature, the color generated when a light ray passes through the diffraction lattice is able to be adjusted by ultra-fine nanopatterns (remarks, page 8, last paragraph).  
In response, 
First of all, the newly added recitation of claim 1 that the patterned structure layer “is formed by coating a polymer to the upper portion of the base material, pressing the coated polymer with a stamp comprising a nano-construction formed by electron beam lithography, heating and/or irradiating ultraviolet rays in a state where the stamp is pressed, and removing the stamp” is considered as product-by-process limitation.  It is the examiner’s position that the recited process does not result in a patentably distinctive structural difference in the resultant patterned structure layer.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As stated in MPEP 2113, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). In this case, applicant has yet to show evidence establishing any unobvious difference between the claimed product and the prior art product.
Secondly, the instant claim 1, as amended, incudes process recitations that using/pressing “…a stamp comprising a nano-construction formed by electron beam lithography…”.  It is noted that a stamp having a nano-construction pattern on its side surfaces and/or on a friction portion of the stamp’s front surface all read on the instant recitations, i.e., a stamp comprising a nano-construction. It is the examiner’s not necessarily result in a patterned structure layer having a pattern thereon corresponding to the nano-construction pattern/nanopattern of the stamp used during the process. 
On pages 8 last paragraph of the remarks, applicant argued that as patterned structure layer is formed based on the claimed feature, the color generated when a light ray passes through the diffraction lattice is able to be adjusted by ultra-fine nanopatterns. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ultra-fine nanopatterns) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant claim 1 recites a housing comprising at least one patterned structure layer disposed on an upper portion of the base material. Claim 1 does not recite a patterned layer having ultra-fine nanopatterns, contrary to applicant’s assertion. 
The rejections below are updated to address the present claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2017/101804; of which the US equivalence is US Pub. No. 2018/0290485, the citation paragraphs below refer to US 2018/0290485). 
Regarding claim 1, Zhang teaches a housing (Fig. 3, para [0044] [0057], housing for electronic device) comprising: 
- a base material (base 10, para [0044]); 
 - at least one patterned structure layer (pattern layer 30, Fig. 3, para [0044] [0051]) comprising a plurality of fillers (para [0051]) disposed on an upper portion of the base material (10) (para [0044]-[0049], see Fig. 3 and Fig.6-7,  Zhang teaches its pattern layer 30 includes the pattern structure 32 that comprising a plurality of fillers, see para [0048],  the pattern layer 30 is disposed on the upper portion of the base layer 10, and thus, meeting the claimed limitations); and
- a protective layer (50) disposed on an upper portion of the patterned structure layer (30) (para [0054], See Fig. 10, Zhang teaches as one of its embodiment the inclusion of a further colored layer 50 on the upper portion of the pattern layer 30, and such layer 50 is considered at least providing some level of protection to the pattern layer 30, and thus meeting claimed limitations); 

    PNG
    media_image1.png
    254
    642
    media_image1.png
    Greyscale

– wherein the plurality of fillers have different shapes, different periods, and/or different depths for different regions (para [0051], of different shapes, sizes), and different colors are expressed by a different reflectance and/or transmittance of light (para [0051], Zhang teaches the fillers having a refractive index to light and that the color of the filler may be different from that of the polymer, considered as meeting the claimed limitations).  
Zhang expressly teaches its housing includes a curved region/surface (Fig. 2, Fig 3, para [0044]), and such curved region/surface is considered as meeting the limitations of instantly claimed curved region.  

    PNG
    media_image2.png
    240
    604
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    167
    547
    media_image3.png
    Greyscale

Zhang does not specifically teach the filler of the patterned structure layer disposed on each curved region and another region other than the curved region has different shapes, different cycles, and/or different depths, as instantly claimed.  
However, it is noted that Zhang teaches that the fillers of its patterned structure layer (30) forming the patterns are not limited and can be modified as desired to meet the design need, in that, Zhang teaches at para [0051] that the patterns may be a pattern, or may be multiple identical or different patterns, such as patterns having easily distinguishable shapes. The different patterns may be that sizes of the patterns are different, or may be that shapes of the patterns are different, or may be that constitutions of the patterns are different (para [0051]). 
It would have been obvious to one of ordinary skill in the art to modify the housing of Zhang to include patterned structure layer with the plurality of fillers forming the desired patterns to meet the design need for the intended housing as taught by Zhang (para [0051]), such as having fillers of different shape at the different portions of the structure layer to meet the design need for the intended housing, in particular, such as having the fillers disposed on curved region of the structure layer with different shape than those fillers disposed on another region (i.e., flat/main region) other than the curved region of the structure layer and thus forming a pattern having different visual 
It should be noted that the recitation of claim 1 that the patterned structure layer “is formed by coating a polymer to the upper portion of the base material, pressing the coated polymer with a stamp comprising a nano-construction formed by electron beam lithography, heating and/or irradiating ultraviolet rays in a state where the stamp is pressed, and removing the stamp” is considered as product-by-process limitation.  It is the examiner’s position that the recited process does not result in a patentably distinctive structural difference in the resultant patterned structure layer.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).See MPEP 2113. 
Regarding claim 4
It would have been obvious to one of ordinary skill in the art to modify the housing of Zhang, to include two patterned structure layers (i.e., two structure layers 100 laminated together), for the benefit of improved strength. The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.05. 
In the present case, absent persuasive evidence that the particular shape/depth configuration of the claimed the plurality of fillers was significant, the shape/ depth configuration of the claimed the plurality of fillers is considered as a mere variation of design choice (such as the plurality of fillers are of same shape or different shape, and/or of same depth or different depth).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape/configuration of the claimed the plurality of fillers to meet the design needs for the intended housing, and such variations are predictable to one of ordinary skill in the art. 
Regarding claim 5, the housing of Zhang includes a patterned structure layer (30) includes a plurality of fillers having a step height (Fig. 3, para [0044] [0051]). Zhang does not teach the inclusion of step height gradually increased or decreased. 
Absent persuasive evidence that the particular shape/configuration of the step height of the plurality of fillers was significant, the shape/configuration of the step height of the plurality of fillers is considered as a mere variation of design choice (such as the plurality of fillers are of same shape or different shape, and/or of same depth or different depth).  It would have been obvious to one of ordinary skill in the art to modify the shape/configuration of the step height of the plurality of fillers with desired step height depth, i.e., gradually increased or decreased step height, to meet the design needs for 
Regarding claim 6, the housing of Zhang comprises metal layer (40) (para [0053]), meeting the claimed limitations. 
Regarding claim 8, in Zhang, the housing is applied to at least part of an outer side of an electronic device for communication (para [0057]).
Claims 9 -14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, further in view of Chiang et al. (US 2014/0295115; “Chiang”). 
The limitations of claim 1 are taught by Zhang as discussed above. 
Regarding claims 9-10, Zhang does not specifically teach the inclusion of a deposition layer as instantly claimed. 
In the same field of housing for electronic device, Chiang teaches a housing including a decorative layer that contains metal elements chromium (i.e., Cr-type material, meeting the claimed material limitations of claim 10) deposed on the substrate (para [0014] [0018]). Chiang teaches its decorative layer is electrically non-conductive and electromagnetically transmissive and will not block electromagnetic wave/signals for the electronic device (para [0018]). 
It would have been obvious to one of ordinary skill in the art to modify the housing of Zhang, to include a decorative layer on an upper portion of the protective layer as taught by Chiang, to provide an improved housing with desired decorative effect that does not block electromagnetic wave/signals for the electronic device, which 
Regarding claim 11, as discussed above in rejection to claim 9, modified Zhang teach a housing with the inclusion of a deposition layer (taught by Chiang). Zhang does not specifically teach the inclusion of additional two layers as instantly claimed having different refractive index. 
Chiang teaches a housing including a decorative layer (13) deposed on the substrate (para [0014] [0018]), and that the decorative layer has desired color value (para [0020)).  Chiang teaches its housing further include a transparent top layer (16, para [0022] [0026]). The layers 13 and 16 of Chiang are considered as being additional two layers having different refractive index, meeting the claimed limitations.
It would have been obvious to one of ordinary skill in the art to modify the housing of Zhang, to include to the upper portion of the protective layer of the housing of Lim with desired additional layers as taught by Chiang, including the color decorative layer (13) and the transparent top layer (16, para [0018] [0022]) taught by Chiang, to provide an improved housing with desired decorative effect, which would have predictably arrived at a satisfactory housing that is the same as instantly claimed. 
Regarding claims 12-13, Zhang does not specifically teach the inclusion of a coating film as instantly claimed. 
In the same field of housing for electronic device, Chiang teaches a housing including a decorative layer (13) deposed on the substrate (para [0014] [0018]), and that the decorative layer has desired color value (para [0020), such layer of Chiang is considered as equivalent to the instantly claimed basic color coating film (of claim 13).  
It would have been obvious to one of ordinary skill in the art to modify the housing of Zhang, to include to the upper portion of the protective layer of the housing of Zhang with desired additional layers as taught by Chiang, including the color decorative layer (13) and the transparent top layer (16, para [0018] [0022]) taught by Chiang, to provide an improved housing with desired decorative effect, which would have predictably arrived at a satisfactory housing that is the same as instantly claimed, in claims 12-13. 
Regarding claim 14, as discussed above in rejection to claims 12-13, modified Zhang teach a housing with the inclusion of a coating film/print layer as instantly claimed.  Claim 14 contains process limitations with regards to the method of producing such layer, i.e.., coating film/print layer. It is the examiner’s position that the recited process does not result in a patentably distinctive structural difference in the resultant film/layer.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, . 
          Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAN LAN/Primary Examiner, Art Unit 1782